Citation Nr: 0730367	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  02-11 561	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to special monthly pension for a surviving spouse 
for the year 1999.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.  He died in September 1996.  The appellant is 
the veteran's surviving spouse.

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a June 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied her claim for special 
monthly pension because her income exceeded the annual 
pension rate.

In December 2003, the Board issued a decision denying the 
appellant's claim, and she appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In February 2007, the 
Court issued a decision vacating the Board's decision and 
remanding the case for further proceedings consistent with 
its decision.  


FINDINGS OF FACT

1.  For the year 1999, the appellant's income was $15,030, 
and she incurred unreimbursed medical expenses of $6,385.03.

2.  Reducing unreimbursed medical expenses by the required 5 
percent of the maximum annual income limit, the appellant's 
countable income for 1999 was $8,938.97.

3.  The appellant's countable income for 1999 does not exceed 
the maximum annual income for improved death pension benefits 
for a surviving spouse in receipt of aid and attendance.



CONCLUSION OF LAW

The requirements for an award of death pension benefits for 
the year 1999 have been met.  38 U.S.C.A. §§ 1503, 1521(j), 
1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.24, 3.271, 
3.272(g), 3.660(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the appellant's claim for special 
monthly pension for the year 1999, in full, this claim are 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Governing Statutes and Regulations

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 
C.F.R. §§ 3.3(b)(4), 3.23(d)(5) (2007).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income under chapter 15 of 
title 38 of the U.S. Code, all payments of any kind or from 
any source (including salary, retirement or annuity payments, 
or similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a) (2007).

Under 38 C.F.R. § 3.272 exclusions from countable income 
include, in particular, medical expenses.  Social Security 
benefits are not specifically excluded under 
38 C.F.R. § 3.272.  Such income is therefore included as 
countable income.

With respect to medical expenses, there will be excluded from 
the amount of an individual's annual income any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  An estimate based on a clear 
and reasonable expectation that unusual medical expenditure 
will be realized may be accepted for the purpose of 
authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.     
38 C.F.R. § 3.272(g).

Under 38 C.F.R. § 3.272(g)(2), unreimbursed medical expenses 
will be excluded when all of the following are met, (i) They 
were or will be paid by a surviving spouse for medical 
expenses of the spouse. . . ., (ii) They were or will be 
incurred on behalf of a person who is a member or a 
constructive member of the spouse's household, and (iii) They 
were or will be in excess of 5 percent of the applicable 
maximum annual pension rate or rates for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. 
§ 3.21.  Effective December 1, 1998, the maximum allowable 
annual income rate for 1999 for a surviving spouse in receipt 
of aid and attendance is $9,409. See M21-1, part I, Appendix 
B, (change 31) (September 27, 1999).

Where a claim is initially disallowed because of excess 
income but the claimant later submits new evidence to 
establish entitlement for the same income year, benefits may 
be awarded if satisfactory evidence of entitlement is 
received within the same or next calendar year.  38 U.S.C.A. 
§ 5110(h) (West 2002); 38 C.F.R. 
§ 3.660(b)(1)(2); see M-21-1, part IV, 16.30.


Legal Analysis

This case has a long and complex history, however, there are 
several issues that are not disputed.  It has been 
established that the appellant is disabled and in need of aid 
and attendance due to severe osteoarthritis and a psychiatric 
disorder.  Her income for 1999 from Social Security benefits 
was $15,030.  The maximum basic annual income amount for 
improved death pension for a widow in receipt of aid and 
attendance for 1999 was $9,409.  Under 38 C.F.R. § 
3.272(g)(2)(iii), five percent of the maximum allowable 
income rate is $294.  

As will be explained in greater detail below, the appellant's 
unreimbursed medical expenses for 1999 was $6,385.03.  When 
this is subtracted by $294, the allowable medical expenses 
for 1999 was $6,091.03.  And when this number is subtracted 
from her Social Security income, the total is $8,938.97.  
Therefore, for VA purposes, her countable income for 1999 was 
$8,938.97, which is less than the maximum allowable annual 
pension rate.  Therefore, she is entitled to receive special 
monthly pension benefits for 1999.  

The evidence concerning the appellant's various medical 
expenses for 1999 was received in an extremely piecemeal 
fashion; several different itemized lists of expenses were 
provided with numerous discrepancies and only a few receipts 
were provided as proof of the various expenses.   There are 
two itemized lists that provide the most information - 
Medical Expense Reports (VA Form 21-8416) received in 
September 2000 and June 2001.  In other letters, she reported 
additional expenses that were not included in these 
itemizations.  

These expenses are not disputed:

Medicare
$ 546
Supplemental Insurance
$ 1,046
Ken's Pharmacy
$ 1,214.58
(SUBTOTAL)
($ 2,806.58)

There is some discrepancy in the estimated cost of 
prescriptions received from Prescription Center.  A June 2001 
letter from the appellant indicates she received two 
prescriptions at Prescription Center in May 1999 for $52.  
She also noted that her allergy medication was not included, 
which she said cost $24 per month from April to September 
1999 (6 months) for a total of $144.  In the appellant's July 
2005 Brief, she estimated her prescriptions from Prescription 
Center were $50 and it is unclear whether she included her 
allergy medication in this figure, but it does not appear so.  
In the Court's February 2007 decision, it was noted that the 
RO stated that it included $197 for allergy medication and a 
prescription from Prescription Center and there was some 
discrepancy in the figures.  Since no receipts were provided, 
she will be given the benefit of the doubt and the figures 
used will by those she reported in June 2001.  In her July 
2005 Brief she also noted a $20 expense from Colin Pharmacy.

 
Prescription Center
$ 52
Allergy medication
$ 144
Colin Pharmacy
$ 20
(SUBTOTAL)
($ 216)

In addition, the Court noted that the appellant's travel 
expenses for medical appointments are also deductible.  See 
M21-1R, Part V.iii.1.G.42.c.  There is some discrepancy in 
the number of reported miles driven to and from medical 
appointments in 1999.  In an October 2002 letter, she 
estimated she had driven 1,116 miles whereas VA has estimated 
1,000.  She will be given the benefit of the doubt with 
regard to this figure as well.  In addition, in a July 2001 
letter, she said she had to use the Uni-Care van at a cost of 
$35 per trip for 5 trips in 1999.  Although these costs have 
not been included to date, they will be added here.

1,116 miles x $.20
$ 223.20
Uni-Care van
$ 175
(SUBTOTAL)
($ 398.20)

The appellant also takes many vitamins and over the counter 
medications, and uses several different ointments and creams.  
In December 2000, Dr. Kernan verified that several of these 
medications are medically necessary.  The costs of these 
medications have been estimated by the appellant on an annual 
basis and reported in her September 2000 and June 2001 
itemized lists.  There is little discrepancy in these costs, 
but where a discrepancy exists the higher number has been 
used.

Multi-vitamins
$ 219.88
Aspirin
$ 24
Tylenol
$ 32
Vitamin C
$ 54
Vitamin E
$ 30
Vitamin B
$ 30
Folic Acid
$ 28
Calcium
$ 66
Icy/Hot
$ 47
Tinactin 
$ 24
Vagisil
$ 18
Novastat
$ 55
Rubbing lotion
$ 47
(SUBTOTAL)
($674.88)

In addition, the appellant has reported other over the 
counter products that she bought in 1999.  Although these 
products have not been verified as medically necessary by a 
physician, the Board finds these expenses are reasonable 
given her numerous disabilities.  These expenses were taken 
from itemizations received from her in September 2000 and 
June 2001.  The only discrepancy was the bath tub safety 
railing, which she estimated as costing $49 and in later 
correspondence said it cost $55 with installation.  The 
higher number has been used.  

Bunion pads
$ 60
Band-Aids
$ 5
Gaviscon
$ 117
Depends
$ 60
Stool Softeners
$ 48
Imodine
$ 22
Ginko Biloba
$ 66
Afrin
$ 60
Nasalcom
$ 112
Eye drops
$ 39
Lumbar pillow
$ 12
Bath tub safety railing
$ 55
Ecotrin
$ 48
Raised Toilet Seat
$ 20
Moisture Pads
$ 144
Foot Care
$ 72
Ice Pad
$ 78
(Subtotal)
($ 1,018)

There is also some discrepancy in the appellant's reported 
doctor's expenses for 1999.  It is agreed and receipts show 
she incurred $330.50 in expenses from Concord Emergency 
Services.  Receipts from Derry Medical Center that were 
attached to her September 2000 itemization indicate $100 in 
expenses ($5 in April, $5 in May, $45 in June, and $45 in 
July).  In her July 2005 Brief she reported these expenses as 
$135.  For St. Joseph's, the receipts show expenses totaling 
$60 ($5 in July, $50 in October, and $5 in November).  She 
only reported $5 from St. Joseph's in her July 2005 Brief.  
In her July 2002 substantive appeal, she indicated that she 
was being charged for $1,196 from St. Johseph's for physical 
therapy in 1999, but there is no indication that she paid 
this amount in 1999.  There is a receipt for $5 from South 
New Hampshire Cardiology Center that she apparently did not 
report in her July 2005 Brief.  There are receipts from Dr. 
Lynn totaling $10 in May 1999, and receipts from Dr. Neilson 
totaling $75 ($20 in April, $10 in May, and $45 in July).  In 
her July 2005 Brief she reported $90 for Dr. Neilson and $20 
for Dr. Lynn.    The Board finds that the receipts are more 
probative evidence of the actual expenses incurred and so 
these figures will be used.

Concord Emergency Services
$ 330.50
Derry Medical Center
$ 100
St. Joseph's Medical Center
$ 60
South New Hampshire 
Cardiology Center
$ 5
Dr. Lynn
$ 10
Dr. Neilson
$ 75
(SUBTOTAL)
$ 580.50

There is also some discrepancy with regard to expenses 
incurred for an eye exam and eye gasses.  In the September 
2000 itemization, she indicated on VA Form 21-8416 that the 
cost was $400.  In an attachment, she indicated that the 
eyeglasses themselves cost $344.00 and the eye examination 
given by Dr. Seigel was $5.  In the June 2001 itemization she 
indicated that her eye glasses were $275.  In a letter dated 
June 2005, she stated that she had a receipt for eyeglasses 
in 1999 for $449.87.  She also said that the eye examination 
given by Dr. Seigel was actually $45 and not $5.  Furthermore 
she said there was another $20 for a refraction test.  In her 
July 2005 Brief and in other correspondence, she said she 
sent a 27-page facsimile to the RO on July 15, 2001 that 
included a copy of this receipt.  A facsimile transmittal 
sheet does indicate that a facsimile was sent on this date, 
but there is no record of the actual document in the file.  
Unfortunately, a copy of this document and the attached 
receipts have not been provided.   Given these circumstances, 
the Board will resolve reasonable doubt in the appellants 
favor and use the higher figures for these medical services.

Eye Glasses
$ 449.87
Refraction Test
$ 20
Dr. Siegel
$ 45
(SUBTOTAL)
($514.87)

Although not itemized in September 2000 or June 2001, the 
appellant later reported expenses relating to a hip brace.  
In a June 2005 letter and in her July 2005 Brief, she stated 
that she paid $176 towards the brace.  Although no receipts 
were provided, medical records do show that a brace was 
prescribed in November 1999.  Resolving all reasonable doubt 
in her favor, this expense will also be added.

Leg brace
$176
TOTAL
$6,385.03

Based on the foregoing, the appellant's countable income for 
1999 is $8,938.97, which is below the maximum annual income 
for improved death pension benefits for a surviving spouse in 
receipt of aid and attendance.


ORDER

The claim for special monthly pension for 1999 is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


